ORDER GRANTING PETITION
The State Bar of Nevada, Disciplinary Board, Southern District, has petitioned this court to impose the stated form of discipline contained in the conditional plea of guilty tendered by Alfred Becker. The conditional plea of guilty has been approved by the appropriate hearing panel, as provided by SCR 113(1).
Good cause appearing, the conditional plea of guilty is approved and the petition is granted. Accordingly, we
ORDER that Alfred Becker be suspended from the practice of law for a period of two years, with credit on said suspension to be given for the time that Mr. Becker has been suspended by order of this court dated July 11, 1980.
IT IS FURTHER ORDERED that following the expiration of the two-year suspension, Mr. Becker may pursue reinstatement pursuant to SCR 116, at which time he shall have the burden of demonstrating by clear and convincing evidence that he has the moral qualifications, competency, and learning in law required for admission to practice law in this state, and that his resumption of the practice of law will not be detrimental to the integrity and standing of the Bar, to the administration of justice, or to the public interest.